Citation Nr: 0406930	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-04 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than November 
20, 2000, for a grant of service connection for type II 
diabetes mellitus due to exposure to Agent Orange.  

2.  Entitlement to service connection for a cerebrovascular 
accident secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for a heart disorder 
secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.  He is a combat veteran of the Vietnam War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

In his substantive appeal received in February 2003, the 
veteran requested a hearing before the Board in Washington, 
D.C.  However, in a statement received the following month, 
he canceled his request for a hearing before the Board and 
requested that the Board process his appeal with the evidence 
that he had provided.  

Additional evidence received at the Board in June 2003 is not 
pertinent to the claim of entitlement to an earlier effective 
date for a grant of service connection for type II diabetes 
mellitus based on exposure to Agent Orange.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained with respect to 
the earlier effective date claim.  

2.  A rating decision dated in February 2002 granted service 
connection for diabetes mellitus, effective from November 20, 
2000, the date of receipt of an informal claim for type II 
diabetes mellitus resulting from exposure to Agent Orange in 
Vietnam.  

3.  The veteran's original claim of entitlement to service 
connection for "metabolic and digestive disorders caused by 
exposure to Agent Orange" in Vietnam, which was received on 
July 15, 1998, can reasonably be construed as indicating an 
intent to apply for compensation for type II diabetes 
mellitus due to Agent Orange exposure.  

4.  When the RO in May 1999 denied service connection for 
metabolic and digestive problems as a result of exposure to 
Agent Orange, the RO denied a claim for compensation for a 
disease that could reasonably be construed as the type II 
diabetes mellitus for which compensation was later awarded.  


CONCLUSION OF LAW

The criteria for an effective date of July 15, 1998, for the 
grant of service connection for type II diabetes mellitus 
based on exposure to Agent Orange have been met.  38 U.S.C.A. 
§ 5107(b) (West 2002); 68 Fed. Reg. 50,966 (Aug. 25, 2003) 
(effective Sept. 24, 2003) (to be codified at 38 C.F.R. § 
3.816).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
for an earlier effective date for a grant of service 
connection for type II diabetes mellitus and of his and VA's 
respective obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained and 
associated with the claims file.  The Board finds that the 
notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes in particular that in September 2001, the RO 
sent the veteran a notice, pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, concerning his claim for service connection for 
diabetes mellitus as a result of exposure to Agent Orange.  
The statement of the case furnished to the veteran in January 
2003 specifically addressed the earlier effective date issue 
and, in addition to providing the veteran with the VCAA 
regulations, also provided him with the regulations governing 
the earlier effective date issue.  

Under a precedent opinion of the VA General Counsel, VA does 
not have to provide a notice under 38 U.S.C.A. § 5103(a) of 
the information and evidence necessary to substantiate the 
new issue of entitlement to an earlier effective date for 
service connection for diabetes mellitus where that claim has 
been prosecuted continuously since the grant of service 
connection and the claimant has been furnished with a 
statement of the case addressing the effective date issue.  
VAOPGCPREC 8-2003.  Precedent opinions of the General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

Earlier effective date claim

The record shows that the veteran served in the infantry in 
Vietnam during the Vietnam era and that he was diagnosed with 
diabetes mellitus in June 1997.  His earliest claim for 
compensation benefits based on exposure to Agent Orange was 
received on June 26, 1996.  He did not, however, state 
whether he had a specific disease or disability as a 
consequence of his exposure.  A rating decision dated in 
August 1996 denied service connection for exposure to Agent 
Orange, noting that he did not appear to have any of the 
diseases for which a presumption of service connection was 
warranted under the law as it existed at that time.  The RO 
also noted that mere exposure to Agent Orange was not itself 
a disability for which service connection could be 
established.  Although the veteran initiated an appeal of 
this determination, he did not perfect his appeal following 
issuance of a statement of the case in October 1996.  His 
substantive appeal, received on November 4, 1996, addressed 
only his claim for service connection for an unrelated 
disability.  

On November 8, 1996, the veteran reopened his claim of 
entitlement to service connection for exposure to Agent 
Orange, this time specifying that he was claiming that he had 
chloracne as a consequence of his exposure.  In January 1997, 
the RO denied service connection for chloracne as a result of 
exposure to Agent Orange.  The veteran prosecuted an 
ultimately successful appeal, but during a hearing before the 
Board at the RO in April 1998, he testified only about his 
skin complaints.  Diabetes mellitus as a result of Agent 
Orange exposure was not mentioned.  

A rating decision dated in February 2002 established service 
connection for diabetes mellitus, effective from November 20, 
2000, the date of receipt of an informal claim for type II 
diabetes resulting from exposure to Agent Orange in Vietnam.  
The record shows that the veteran requested in that claim 
that the RO examine his claims folder, "as I have previously 
filed for Type II diabet[e]s resulting from exposure to AGENT 
ORANGE."  He also requested that he be assigned "the 
earliest effective date possible."  The record shows that 
the veteran had in fact filed an informal claim for this 
specific benefit on February 4, 2000.  On that occasion, he 
stated:  "I have developed diabetes and I contend that this 
is caused from exposure to Agent Orange."  

Following the enactment of the Agent Orange legislation in 
1984, service connection could be established for certain 
diseases manifested to a degree of 10 percent or more during 
the veteran's lifetime if the veteran served in Vietnam 
during the Vietnam era.  The Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11, 12 (Feb. 6, 1991), gave the 
Secretary the authority to add to the list of diseases 
subject to service connection on a presumptive basis.  That 
list is set forth at 38 C.F.R. § 3.309(e) (2003).  Type II, 
or adult-onset diabetes mellitus was added to the list, 
effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 
2001).  The United States Court of Appeals for the Federal 
Circuit later held that the effective date of the regulation 
should be May 8, 2001, pursuant to 38 U.S.C.A. § 1116(c)(2) 
(West 2002).  See Liesegang v. Sec'y of Veterans Affairs, 312 
F.3d 1368, 1378 (Fed. Cir. 2002).  

This was a liberalizing regulation.  Cases involving 
liberalizing regulations ordinarily would be governed, for 
effective date purposes, by the provisions of 38 U.S.C.A. § 
5110(g) (West 2002) and 38 C.F.R. § 3.114(a) (2003).  
However, this case is governed by principles growing out of 
Agent Orange litigation.  In May 1989, the United States 
District Court for the Northern District of California voided 
all denials of Agent Orange claims based on the regulations 
that became effective on September 25, 1985.  Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404, 
1409 (N.D. Cal. 1989) (Nehmer I).  The district court later 
clarified its ruling, holding that the covered claims were 
those in which the disease or cause of death was later found 
to be service connected under valid VA regulations.  Nehmer 
v. United States Veterans' Administration, 32 F. Supp. 2d 
1175, 1183 (N.D. Cal. 1999) (Nehmer II).  

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).  

The Nehmer stipulations were later incorporated into a final 
regulation that became effective on September 24, 2003.  68 
Fed. Reg. 50,966 (Aug. 25, 2003) (to be codified at 38 C.F.R. 
§ 3.816).  That regulation defines a "Nehmer class member" 
to include a Vietnam veteran who has a covered herbicide 
disease, to include type II, or adult-onset diabetes 
mellitus.  Id. at 50,970.  The regulation further provides 
that where a "Nehmer class member" is entitled to 
disability compensation for a covered herbicide disease, and 
his claim for disability compensation "was either pending 
before VA on May 3, 1989, or was received by VA between that 
date and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease," the effective date of the award will be 
the later of the date the claim was received by VA or the 
date the disability arose.  Id. at 50,971 (emphasis added).  

Where the foregoing requirements are not met, the regulation 
provides that the effective date of the award "shall be 
determined in accordance with" 38 C.F.R. §§ 3.114 and 3.400.  
68 Fed. Reg. 50,966, 50,971 (Aug. 25, 2003) (to be codified 
at 38 C.F.R. § 3.816(c)(4)).  The disability in this case 
arose no later than June 1997, when diabetes mellitus was 
diagnosed by the veteran's private physician.  The remaining 
issue is when his claim for service connection for type II 
diabetes mellitus was received.  There is no question that 
the claim received on February 4, 2000, constituted a claim 
for service connection for type II diabetes mellitus based on 
Agent Orange exposure.  The fact that he did not specify the 
type of diabetes for which service connection was warranted 
on a presumptive Agent Orange basis is immaterial, as the 
circumstances made it obvious that the claim was for adult-
onset, or type II diabetes mellitus.  

Indeed, the regulation governing the effective date of the 
claim in this case does not require that kind of specificity.  
On July 15, 1998, the veteran filed a formal claim (VA Form 
21-526) of entitlement to service connection for "decrease 
in size of testic[]les; circulatory disorders; metabolic and 
digestive disorders caused by exposure to Agent Orange[,] 
1969-1971."  (Emphasis added.)  Diabetes mellitus was not 
specifically mentioned.  A rating decision dated in May 1999 
denied the claim for service connection for metabolic and 
digestive problems as a result of exposure to Agent Orange, 
and the veteran was so informed later that month.  

Under the circumstances of this case, a claim will be 
considered a claim for compensation for a particular covered 
herbicide disease if  

(i) The claimant's application and other 
supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, 
as indicating an intent to apply for 
compensation for the covered herbicide 
disability; or

(ii) VA issued a decision on the claim[] 
between May 3, 1989[,] and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered herbicide 
disease, in which VA denied compensation 
for a disease that reasonably may be 
construed as the same covered herbicide 
disease for which compensation has been 
awarded.  

68 Fed. Reg. 50,966, 50,971 (Aug. 25, 2003) (to be codified 
at 38 C.F.R. § 3.816(c)(2)).  (Emphasis added.)  

Diabetes mellitus, including type II diabetes mellitus, is 
defined as a chronic syndrome of impaired carbohydrate, 
protein, and fat metabolism owing to insufficient secretion 
of insulin or to target tissue insulin resistance.  Dorland's 
Illustrated Medical Dictionary 457 (28th ed. 1994).  
(Emphasis added.)  VA appears to have concurred with this 
definition, at least implicitly.  See 64 Fed. Reg. 59,232 
(Nov. 2, 1999) (announcing that the Secretary had found that 
service connection was not warranted on a presumptive Agent 
Orange basis for, inter alia, "metabolic and digestive 
disorders (other than diabetes mellitus)").  

The Board finds that the claim received on July 15, 1998, 
could reasonably be viewed as indicating an intent to apply 
for compensation for the covered herbicide disability, type 
II diabetes mellitus, especially in view of the veteran's 
significantly elevated serum glucose level on VA examination 
in December 1998 - a number of months before the rating board 
addressed this claim in the rating determination of May 1999.  
Thus, when the RO in May 1999 denied service connection for 
metabolic and digestive problems as a result of exposure to 
Agent Orange, it denied a claim for compensation for a 
disease that could reasonably be construed as the type II 
diabetes mellitus for which compensation was later awarded.  
In any case, the Board believes that the veteran is entitled 
to the benefit of the doubt on this material issue.  See 
38 U.S.C.A. § 5107(b).  The Board therefore finds that the 
veteran is entitled to an effective date for the grant of 
service connection for type II diabetes mellitus of July 15, 
1998.  

Although the veteran claims entitlement to an effective date 
of November 8, 1995, the date of receipt of his original 
claim for VA compensation benefits, that claim mentioned only 
loss of hearing due to exposure to artillery fire while 
serving in Vietnam.  No claim for benefits resulting from 
exposure to Agent Orange in Vietnam, much less one for type 
II diabetes mellitus, could be made out.  


ORDER

An effective date of July 15, 1998, for a grant of service 
connection for type II diabetes mellitus based on exposure to 
Agent Orange is granted, subject to controlling regulations 
governing the payment of monetary benefits.  


REMAND

The record shows that additional evidence pertinent to the 
three secondary service connection issues was received at the 
Board in June 2003, more than three months after the RO had 
certified the appeal to the Board.  The written argument 
submitted by the veteran's representative in February 2004 
did not waive initial RO consideration of this evidence.  
Indeed, the representative argued that further development 
was needed with respect to the secondary service connection 
claims because there was no showing that the examiner in 
April and June 2002 had reviewed the claims folder before 
rendering an etiological opinion concerning the relationship 
between the veteran's service-connected diabetes mellitus and 
the development of his claimed disorders.  The VA examiner 
focused on the chronology of the disorders, finding that the 
claimed disorders had been manifested prior to the veteran's 
diabetes mellitus and that, accordingly, the diabetes 
mellitus likely did not cause them.  However, the issue of 
aggravation of the claimed disabilities by the service-
connected diabetes mellitus was not addressed.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The issue of 
aggravation is one that requires medical opinion to resolve.  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
residuals of cerebrovascular accident, 
heart disease, or hypertension at any 
time since March 2002.  After securing 
the necessary release, the RO should 
obtain these records and associate them 
with the claims file.  

2.  After the foregoing records have been 
received, the veteran should be afforded 
VA examination to determine the nature 
and extent of any current heart disease, 
hypertension, or residuals of 
cerebrovascular accident found to be 
present.  Any indicated tests should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
review the claims file and render an 
opinion as to whether it is at least as 
likely as not (that is, whether there is 
a 50 percent probability) that the 
service-connected diabetes mellitus 
caused or chronically worsened any heart 
disease, hypertension, or residuals of 
cerebrovascular accident found to be 
present.  

3.  After undertaking any further 
indicated development, the RO should 
readjudicate the issues of entitlement to 
secondary service connection for 
residuals of a cerebrovascular accident, 
heart disease, and hypertension.  If the 
benefits sought on appeal are not granted 
to the satisfaction of the veteran, he 
and his representative should be provided 
with a supplemental statement of the 
case, which should address all evidence 
received since the statement of the case 
was issued in January 2003, and given an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  However, the veteran has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



